USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
PLUTARCO SANTOS, DOC #:
— DATE FILED: 1/7/2020
Plaintiff,
-against-
18 Civ. 5215 (AT)
ROSA LOPEZ,
ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On December 10, 2019, the Court ordered the parties to submit a joint status report by
January 2, 2020, in advance of the case management conference scheduled for January 9,
2020, at 2:20 pm. ECF No.65. That submissions is now overdue. Accordingly, it is hereby
ORDERED that the parties shall submit their joint status letter by 12:00 p.m. on January 8,
2020.

The Clerk of Court is directed to mail a copy of this order to Defendant pro se.
SO ORDERED.

Dated: January 7, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
